Exhibit JOHN W. GIBSON CHEIF EXECUTIVE OFFICER June 16, Samuel Combs P 0 Box Tulsa, OK 74101-1647 Dear Sam: Your request to resign and retire in all capacities from ONEOK, Inc. and its subsidiaries, divisions and affiliates (the "Company") has been accepted. Your last day of employment is June 17, 2009. The following payments or benefits accrue automatically as of the last day of your employment: · Your vested balance in the Thrift Plan for Employees of ONEOK, Inc. · Benefits as a member of the Retirement Plan for Employees of ONEOK, Inc. · Benefits as a Participant in and as described in the ONEOK, Inc. Supplemental Executive Retirement Plan. · Benefits as a Participant in and as described in the Employee Nonqualified Deferred Compensation Plan and the 2005 Nonqualified Deferred Compensation Plan. In exchange for your resignation and retirement, and in exchange for the following release of claims, the Company offers the following which is in addition to the items above to which you are already entitled and is an amended list from the letter agreement delivered to you on May 26, 2009: · A lump sum payment of $925,000, less normal employment tax-related withholdings. · With respect to your outstanding Restricted Unit. Award Agreements, the Company will vest you as a retiring employee as of your last day of employment pursuant to the terms of the applicable Plan in the applicable percentage of the Restricted Units which is determined by dividing the number of full months which have elapsed under each Restricted Period as of June 17, 2009 by the number of full months in each restriction period of the applicable Plan. · With respect to your outstanding Performance Unit Award Agreements, the Company will vest you as a retiring employee as of your last day of employment pursuant to the terms of the applicable Plan in the applicable percentage of the Performance Units which is determined by dividing the number of full months which have elapsed 100 West Fifth
